Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anttine Anderson appeals the district court’s order reducing his sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court, United States v. Anderson, No. 3:04-cr00030-nkm-mfu-2, 2008 WL 4790355 (W.D.Va. Oct. 31, 2008) and the reasons *226expressed in our recent decision in United States v. Dunphy, 551 F.3d 247, 253-56 (4th Cir.2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.